ALTERNATE WRITS OF MANDAMUS, CERTIORARI AND PROHIBITION
The petition of the relator in the above entitled and numbered case having been duly considered,
It is hereby ordered that an alternative writ of mandamus issue herein, commanding the Honorable Lewis S. Doherty, III, Judge of the Nineteenth Judicial District Court for the Parish of East Baton Rouge, to recall and vacate that portion of the judgment of March 8, 1971, denying relator *313a suspensive appeal, and to grant relator a suspensive appeal upon the relator’s furnishing bond within twenty-four hours in an amount set by the court.
Or, in the alternative, said Judge and the respondents, Ivy J. Bonaventure, Eloise St. Romain and John St. Romain, shall show cause in this Court, by briefs, on or before the 9th day of April, 1971, why this writ should not be made peremptory; and
Should said Judge elect the alternative, it is ordered that a writ of certiorari issue herein, directing said Judge to transmit to the Court of Appeal, First Circuit, State of Louisiana, on or before the date aforesaid, the record, or a certified copy of the record, of the proceedings complained of by the relator- — herein, to the end that the validity of the proceedings may be ascertained ; and
It is further ordered, in the event the alternative is elected, that, in the meantime and until further orders of this Court, all proceedings against the relator — in this cause in said Nineteenth Judicial District Court for the Parish of East Baton Rouge shall be stayed and suspended.